Title: To Alexander Hamilton from Elias B. Dayton, 19 March 1800
From: Dayton, Elias
To: Hamilton, Alexander


          
            Sir,
            Elizabeth Town 19. ——
          
          I have been honored with —— of the 17th. Inst. and now enclose a list of materials which I have furnished for the cantonment to the last of February to which time my — have been made up & forwarded to the War Office.
          I had before procured Colo. Smith’s certificate that the articles were furnished by his orders & forwarded it, with my accounts, to the office of the Accountant, who has suggested the necessity of obtaining your authority for the supplies before my accounts could be finally passed.
          I am sir respectfully Your most obdt. servt
          
            E. ——
          
          Major Genl. Hamilton.
        